                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 11/15/2019
------------------------------------------------------------------X
ANITA PERSAUD,                                                    :
                                                                  :
                                                    Plaintiff, :
                                                                  :           1:19-cv-6117-GHW
                              -against-                           :
                                                                  :                ORDER
MOUNT SINAI HEALTH SYSTEM, INC., and :
PATRICIA KOVATCH,                                                 :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         The Court received a report from the mediator on November 14, 2019 that this case has

settled. Dkt No. 20. Accordingly, it is hereby ORDERED that this action be conditionally

discontinued without prejudice and without costs; provided, however, that within thirty (30) days of

the date of this Order, the parties may submit to the Court their own Stipulation of Settlement and

Dismissal.1 Otherwise, within such time Plaintiff may apply by letter for restoration of the action to

the active calendar of this Court in the event that the settlement is not consummated. Upon such

application for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the

Court shall promptly reinstate the action to its active docket, and the parties shall be directed to

appear before the Court, without the necessity of additional process, on a date within ten (10) days

of the application, to schedule remaining pretrial proceedings and/or dispositive motions, as

appropriate. This Order shall be deemed a final discontinuance of the action with prejudice in the

event that Plaintiff has not requested restoration of the case to the active calendar within such 30-

day period.


1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

         SO ORDERED.

 Dated: November 15, 2019                           _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
